Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 07/07/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-4 and 14-22 are pending. 
Response to Applicant’s Argument
In response to “However, this alleged finding is incorrect at least because Gailey never discloses "sending the speech to the call center," as would be required to remedy the teachings of Krishan” and “Neither the "call" nor the "operator message" can be said to correspond to the "speech of the user," as recited in claim 1. Thus, "sending the [stored] speech [of the user] to a call center," as recited in claim 1, is different from the call forwarding described in Gailey. For at least these reasons, Krishnan and Gailey, either alone or in combination, cannot render obvious claim 1”.
Gailey teaches a call failure system 100 to route and handle call failures in a location based services system 10 (Col 20, Rows 1-4) as shown below:

    PNG
    media_image1.png
    500
    769
    media_image1.png
    Greyscale

At first, a consumer enters their verbal request into a remote terminal 12 (Col 20, Rows 4-5; see also Col 19, Rows 11-13, structured requests are requests for information about a particular product that contain voice signals that can be used by the location based services system 10) at step 104. Next, at step 106 the voice input is digitized and processed by voice recognition server 24 (Col 20, Rows 5-7). At step 108, if the voice recognition server 24 fails to recognize the words contained in the voice signal that is input by the user to a specified level of accuracy, then the location based service system 10 takes steps to ensure that the request is properly processed by forwarding the request to a request failure application 110 (Col 20, Rows 7-12), which comprises the step 116 of transfer to call center. 
In other words, the call being forwarded by the call failure system 100 to the operator call routing system or call center for completion at step 116 comprises the verbal request (i.e., voice input / speech) that the voice recognition server was unable to process (i.e., the call failure).
Furthermore, when considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007). See MPEP 2141I. That is, obviousness can be shown if combining prior art elements according to known methods (i.e., established functions) would yield predictable results. See MPEP 2141 III. 
The established functions / known methods of Krishnan teaches a system 12 on-board an autonomous vehicle 10 (¶20, Fig. 1) as follows:

    PNG
    media_image2.png
    507
    491
    media_image2.png
    Greyscale

Here, system 12 receives, collects, generates and stores preference files containing information characterizing one or more preferences corresponding to a human occupant (¶30). In particular, when a human occupant issues a request (e.g., a speech command) communicating a particular preference while occupying the autonomous vehicle (¶23), a speech module 46 (Fig. 2 shows speech module 46 as part of computer system 12) comprising automatic speech recognition (ASR) and natural language understanding (NLU) capabilities enables the system 12 to recognize and understand requests provided by an occupant using his / her voice (¶34). Leveraging such technologies, the speech module 46 may enable one or more speech requests to be (A) properly interpreted and (B) form the basis of one or more usable and storable preferences (¶34).
Therefore, each preference file of Krishnan includes three types of information characterizing one or more preferences corresponding to a human occupant:
(1) speech request communicating a particular preference;
(2) ASR interpretation of the speech request; and 
(3) NLU interpretation of the speech request. 
Furthermore, the known methods / established functions of computer system 12 stored the preference files in order to deliver the preference files to a computer system 26, where the preference files are to be processed by computer system 26, and in turn delivered by computer system 26 to corresponding systems of one or more other autonomous vehicles 10b (¶21).
Much like the verbal request (voice input) entered into remote terminal 12 of Gailey that failed to be recognized by a voice recognition server 24 to a specified level of accuracy, the speech requests from computer system 12 of Krishnan may correspond to a call failure if automatic speech recognition in speech module 46 failed to recognize words contained in the speech request to a specified level of accuracy (compare Gailey Col 20, Rows 7-10). In other words, when ASR failed, the predictable result is that a corresponding stored preference file would not have (2) an ASR interpretation of the speech request and (3) NLU interpretation of the speech request. 
As a result, when implementing Gailey teaching to forward the verbal request (voice input) from remote terminal 12 to a request failure application 110 (which comprises transfer to call center 116), combining prior art elements according to known methods would predictably results in forwarding the stored preference file comprising (1) speech request communicating a particular preference from computer system 12 of autonomous vehicle 10 to a request failure application 110 / call center where an operator can assist the user of the remote terminal 12 (i.e., computer system 12 in autonomous vehicle) by entering a request for information from the user (i.e., the speech request) into a location based application server that is designed to generate responses to user requests (Gailey, Col 2, Rows 46-49). Here, the response would be properly interpreted speech requests via ASR and NLU forming the basis of a usable and storable preferences (¶34 of Krishnan) that can be delivered from computer system 26 to another autonomous vehicle (¶21 of Krishnan).
Therefore, the limitation “storing the speech of the user” and “sending the speech to a call center” “if no response can be generated” amounted to no more than the predictable use of prior art elements according to Krishnan and Gailey’s respective established functions.
In response to “In rejecting previously presented claim 6, page 5 of the Office Action states, "When modified by Galley to implement a call center that connects to an operator as the remote source, the spoken words / phrases as result of automatic speech recognition would be sent to the call center." This is incorrect. Neither Krislman nor Gailey teaches or suggests sending "text information according to the speech" to a call center when "no response [to the speech of the user] can be generated," as recited in claim 20. Moreover, neither reference teaches or suggests sending "text information according to the speech" to a call center at all”.
Gailey teaches if voice recognition server 24 successfully recognizes the voice input to a specified level of confidence, then the words that were identified by the voice recognition server 24 are transmitted to the natural language processing server 26 at step 118 (Col 20, Rows 41-45). Thereafter, the natural language processing server 26 fails to recognize the context or intent of the consumer’s request to a specified level of confidence, then the request is forwarded to the request failure application 110 (Col 20, Rows 47-50). 
When implementing the teachings of Gailey to modify the established function / known method of Krishnan, if speech module 46’s automatic speech recognition successfully interpreted the speech request into text but natural language understanding failed to recognize the context or intent of the speech request, a corresponding preference file would only store (1) the speech request communicating the particular preference and (2) automatic speech recognition interpretation of the speech request. 
When implementing the teaching to forward the request to failure application 110 / call center from Gailey, the predictable result of such implementation is to forward the established / known preference file of Krishnan storing (1) the speech request and (2) the automatic speech recognition interpretation of the speech request minus (3) the natural language understanding interpretation of the speech request to the call center.   
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 14-19 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Gailey et al. (US 7412260 B2).
Regarding Claims 1 and 14, Krishnan discloses a data processing device for performing speech-based human machine interaction (HMI) (Fig. 2, computer system 12 in autonomous vehicle 10), comprising: 
a processor (Fig. 2, processor 32); 
a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the data processing device to (Fig. 2, memory 34 with software 54): 
obtain a speech of a user (¶29, user interface 36 with microphone to enable user to orally control one or more settings to customize autonomous driving experience by issuing one or more commands / requests using his/her voice); 
determine whether a response to the speech of the user can be generated (¶34, a speech module 46 enables system 12 to recognize and understanding commands and requests using automatic speech recognition and natural language understanding; ¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the one or more applicable preferences can be implemented);
storing the speech of the user (¶34, speech module 46 may enable one or more speech requests to be properly interpreted and form the basis of one or more usable and storable preference); and
sending the speech to a computer system located off-board over a network (¶23, information characterizing one or more preferences of human occupant is passed from autonomous vehicle 10a to computer system 26 connected to network 30). 
Krishnan does not teach if no response can be generated, storing the speech of the user and send the speech to a call center.
Gailey teaches  a remote terminal 12 receiving consumer entered verbal request (Col 20, Rows 1-5), a voice recognition server 24 and natural language processing server 26 for interpreting meaning of recognized words of user’s voice signals received from remote terminals 12 (Col 4, Rows 47-62 and Col 19, Rows 14-20) where NLP server 26 assesses voice recognized words in the verbal request / voice signal and interpret meaning from words to identify application services to fulfill request (Col 19, Rows 20-28). If NLP server 26 cannot generate a proper response, forward the verbal request / voice signal to a call failure system 100 / call center to connect the user to an operator to fulfill the user’s request (Col 19, Rows 56-65).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known method of Krishnan storable preference containing the speech request (which form the basis of the storable preference per ¶34) to forward the storable preference containing speech request to a call center if no response can be generated in order to connect the user to an operator that will fulfill the user’s request (Gailey, Col 19, Rows 60-65). 
Regarding Claims 2 and 15, Gailey modified the established function / known method of Krishnan to disclose wherein the memory further comprises instructions to cause the data processing device to: establish a phone call between the user and a call center when no response can be generated (Gailey, Col 19, Rows 56-65 in view of Col 2, Rows 44-49, forward a voice call and connect user to an operator at a call center where the operator can then assist the user of the remote terminal by entering a request for information from the user; i.e., Krishnan, ¶21, communication system 16 of Fig. 1 can be modified to communicate with a call center by connecting the user of computer system 12 to an operator). 
Regarding Claims 3 and 16, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: recognize, by using natural language understanding NLU, an intention of the user according to the speech (¶34, recognize and understand commands / requests using natural language understanding to interpret commands / requests in order to determine user preferences). 
Regarding Claims 4 and 17, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: decide whether the response can be generated (¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the preferences can be implemented) and generate the response according to the recognized intention of the user (¶42, if customization of vehicle settings is possible, change settings of the autonomous vehicle in accordance with the one or more preferences). 
Regarding Claim 18, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: store the speech of the user (¶34, speech module 46 may enable one or more speech commands / requests to form the basis of one or more usable and storable preferences); and send the speech to the call center (¶32, communication module 42 enable preference files to be passed into or out of system 12; as modified by Gailey, if speech request cannot be properly interpreted / understood, forward the storable preference containing the speech request / voice call to call center for connection to an operator according to Col 19, Rows 56-65 and Com 20, Rows 10-12). 
Regarding Claim 19, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: generate text information according to the speech and send the text information to the remote source (¶34, speech module 46 performs automatic speech recognition to determine words / phrases spoken to form the basis of one or more usable and storable preferences; per ¶32, communication module 42 enables preference files to be passed out of system 12).
Gailey suggested that natural language processing could fail to recognize the context or intent of a consumer’s request (Col 20, Rows 48-50). That is, in the case of Krishnan’s speech module 46’s automatic speech recognition successfully interpreted the speech request into text but natural language understanding failed to recognize the context or intent of the speech request, a corresponding preference file according to Krishnan’s established function / known method would only store (1) the speech request communicating the particular preference and (2) automatic speech recognition interpretation of the speech request. 
When implementing the teaching to forward the request to failure application 110 / call center from Gailey (Col 20, Rows 48-50), the predictable result is to forward the established / known preference file of Krishnan storing (1) the speech request and (2) the automatic speech recognition interpretation of the speech request (i.e., text information) minus (3) the natural language understanding interpretation of the speech request to the call center.   
Claims 20-22 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Colson et al. (US 2004/0218751 A1).
Regarding Claims 20 and 22, Krishnan discloses a data processing device for performing speech-based human machine interaction (HMI) (Fig. 2, computer system 12 in autonomous vehicle 10), comprising: 
a processor (Fig. 2, processor 32); 
a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the data processing device to (Fig. 2, memory 34 with software 54): 
obtain a speech of a user (¶29, user interface 36 with microphone to enable user to orally control one or more settings to customize autonomous driving experience by issuing one or more commands / requests using his/her voice); 
determine whether a response to the speech of the user can be generated (¶34, a speech module 46 enables system 12 to recognize and understanding commands and requests using automatic speech recognition and natural language understanding; ¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the one or more applicable preferences can be implemented);
generating text information according to the speech (¶34, speech module 46 leverages automatic speech recognition capability to properly interpret speech requests and form the basis of one or more usable and storable preference); and
sending the text information to a computer system located off-board over a network (¶23, information characterizing one or more preferences of human occupant is passed from autonomous vehicle 10a to computer system 26 connected to network 30). 
Krishnan does not teach if no response can be generated, generating the text information according to the speech and sending the text information to a call center.
Colson teaches an interactive voice response system for performing speech based human machine interaction to obtain a speech of a user (¶16, a user of IVR can be asked for discoursive input including free form speech) and determining whether a response to the speech of the user can be generated (Fig. 2, ¶36, step 250, determine the ability of the IVR system to automatically handle a caller’s request); and 
if no response can be generated (¶36, in a determination where the IVR system lacks the ability to automatically handle the caller’s request, proceed to step 260 via “yes” branch from step 250 of Fig. 2): generating text information according to the speech (¶19, transcription server 120 performed speech recognition operations upon digital recording 157 comprising discoursive input between the IVR system and a caller; ¶38, generate a copy of the transcription for a human agent); and sending the text information to a call center (¶38, provide the human agent with the copy of the transcription).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known method of Krishnan storable preference containing ASR text information (which form the basis of the storable preference per ¶34) to: if no response can be generated (i.e., computer system 12 does not have the ability to automatically handle vehicle occupant’s speech request), generate and forward a copy of the storable preference containing ASR text of the speech request to a call center in order to connect the vehicle occupant to a call center human agent and provide the agent with substantial information including textual transcription that is necessary to assist the human occupant (Colson, ¶7). 
Regarding Claim 21, Colson modified the established function / known method of Krishnan to disclose establishing a phone call between the user and the call center when no response can be generated (Colson, ¶36 and ¶38, step 250 human agent should be contacted because IVR lacked the ability to automatically handle a caller’s request -> yes -> step 260, select human agent and provide agent with transcription and establish a telephony connection between the caller and the selected human agent).  
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/26/2022